Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Non-Final Action
This is a reissue application (filed on 7/23/2019) of US patent 9,023,355 issued on 5/5/2015 and a Divisional Reissue application of 15896744, filed on 2/14/2018, which is a Divisional Reissue application of 15/588,382, filed on 5/5/2017.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Maintenance Fees
Patent owner is reminded of the requirement to pay all maintenance fees (MPEP 2501 and 1415.01).
Ongoing Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,023,355 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Information Disclosure Statement
There is no IDS of record in this application. The references cited and considered in parent application 13/404,725 will not appear on the front of the patent that may issue from this application.
Should applicant wish to ensure that all of the references which were cited in the original patent are considered and cited in the reissue application, an information disclosure statement in compliance with 37 CFR 1.97 and 1.98 should be filed on the reissue application.  See MPEP ⸹ 609.

Application Data Sheet
The application data sheet 11/22/2019 and 6/19/2020 do not properly identify the present application as both a divisional reissue of US application 15896744 and a reissue of US patent 9,023,355.  It is also noted that the signature of the agent (Todd Armstrong) who signed 11/22/2019 ADS does not match the name of the agent (Richard Armstrong).  

Consent of Assignee Accompanying the Declaration 
This application is objected to under 37 CFR 1.172(a) as the assignee has not established its ownership interest in the patent for which reissue is being requested.  An assignee must establish its ownership interest in order to support the consent to a reissue application required by 37 CFR 1.172(a).  The submission establishing the ownership interest of the assignee is informal.  There is no indication of record that the party who signed the submission is an appropriate party to sign on behalf of the assignee.  See 37 CFR 3.73. 

The person who signed the submission establishing ownership interest is not recognized as an officer of the assignee, and the person who signed it has not been established as being authorized to act on behalf of the assignee. See MPEP § 324 (for applications filed before September 16, 2012) and § 325 (for applications filed on or after September 16, 2012).
MPEP 325B set forth the requirements for who may sign on behalf of the assignee.  
The submission establishing ownership must be signed by a party authorized to act on behalf of the assignee. The submission under 37 CFR 3.73(c)  may be signed on behalf of the assignee in the following manner if the assignee is an organization (e.g., corporation, partnership, university, government agency, etc.):
(A) The submission may be signed by a person in the organization having apparent authority to sign on behalf of the organization. 37 CFR 3.73(d)(2). An officer (chief executive officer, president, vice-president, secretary, or treasurer) is presumed to have authority to sign on behalf of the organization. The signature of the chairman of the board of directors is acceptable, but not the signature of an individual director. Modifications of these basic titles are acceptable, such as vice-president for sales, executive vice-president, assistant treasurer, vice-chairman of the board of directors. A person having a title (administrator, general counsel) that does not clearly set forth that person as an officer of the assignee is not presumed to have authority to sign the submission on behalf of the assignee. In this situation the Office recommends that when such person is authorized to act on behalf of the assignee, the submission clearly indicate the authority (see paragraph (B), below). A power of attorney (37 CFR 1.32(b)(4) ) to a patent practitioner to prosecute a patent application executed by the applicant or the assignee of the entire interest does not make that practitioner an official of an assignee or empower the practitioner to sign the submission on behalf of the assignee.
(B) The submission may be signed by any person, if the submission sets forth that the person signing is authorized (or empowered) to act on behalf of the assignee, i.e., to sign the submission on behalf of the assignee. 37 CFR 3.73(d)(1)  .
(C) The submission may be signed by a patent practitioner of record. 37 CFR 3.73(d)(3). A patent practitioner will be considered "of record" where the patent practitioner was appointed in a power of attorney already of record, or where the 37 CFR 3.73(c)  statement is accompanied by a power of attorney that appoints the patent practitioner who signed the statement.
(D) The submission may be signed by a person empowered by an organizational resolution (e.g., corporate resolution, partnership resolution) to sign the submission on behalf of the assignee, if a copy of the resolution is, or was previously, submitted in the record.
Where a submission does not comply with (A), (B), (C) or (D) above, evidence of the person’s authority to sign will be required.
The title of the party who signed the PTO/AIA /53 is Executive Director of technology venture office, which does not appear to have apparent authority to sign on behalf of the assignee according to MPEP 325 V A)-D).  A consent form with signature from authorized party according to the guideline set forth above is required. 
Status of the Claim
Claims 1-9 were originally presented in the issued US patent 9,023,355.
Claims 1-9 are canceled, and new claims 10-38 are added.
Claims 10-38 are currently pending in the application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22, 31 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the recitation of “wherein said nucleic acid molecule comprises a sequence having at least 95% sequence identity to said sequence complementary to at least 15 contiguous nucleotides set forth in SEQ ID NO: 1” renders the claim 19 indefinite because a nucleic acid cannot satisfy both a) and b) limitation of the claim 17 (claim 19 depends on claim 17). Limitation a) requires the nucleic acid to have 95% to at least 15 contiguous nucleotides set forth in SEQ ID NO: 1, so that a nucleic acid having 15 nucleotides cannot have a single nucleotide difference from the sequence within SEQ ID NO: 1 (it would be 93% if there is one nucleotide difference).  In this case, limitation b) that requires the nucleic acid molecule to have one or more mutation associated with an APOL1 risk allele cannot be satisfied (SEQ ID NO: 1 is the human wild type APOL1).  
Similarly, claims 20-22 requires the nucleic acid to have at least 97%, 99% and 100% sequence identity to said sequence complementary to at least 15 contiguous nucleotides set forth in SEQ ID NO: 1. Since the recited percentage sequence identity to SEQ ID NO: 1 cannot tolerate a single nucleotide change so that part b) cannot be satisfied.  
Regarding claim 31, the word “substantially” renders the claim indefinite because it is unclear how much inhibition would be considered as “substantially inhibited.”  The term "substantially" is not defined by the claim or the specification.
Regarding claim 37, the word “substantially” renders the claim indefinite because it is unclear what percentage of identity is considered to be “substantially identical” to a portion of SEQ ID NO:1.  Further, the recitation of “the level of APOL1 expression induced by a nucleic acid molecule having the polynucleotide sequence of SEQ ID NO:1” renders the claim indefinite because it is unclear how the level of APOL1 expression is induced by itself (SEQ ID NO:1 encodes the non-mutant human APOL1).  It is thus unclear how to determine the 50% decrease relative to the expression level induced by SEQ ID NO:1.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 10-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The nature of the invention and teaching from the specification 
The claimed invention is a method of treating or reducing the likelihood of developing a renal disease comprising administering to a subject a composition comprising a nucleic acid molecule that decreases the level of a pathogenic APOL1 polypeptide. Claim 10 recites the limitation for said nucleic acid molecule being “a nucleic acid molecule that decreases the level of a pathogenic apolipoprotein L1 polypeptide, wherein said nucleic acid molecule comprises at least 15 contiguous nucleotides identical or complementary to a portion of a sequence encoding said pathogenic APOL1 polypeptide.”  In claim 10 the nucleic acid molecule includes wild-type APOL1 sequences which are identical (at least 15 contiguous nucleotides) or a portion of a sequence encoding said pathogenic APOL1.
The specification defines “renal disease” as any disorder that specifically leads to damage of the kidney, which encompasses many different types of kidney disorder regardless of the causes for disease.  The specification teaches “pathogenic APOL1” means an APOL1 polypeptide or nucleic acid molecule encoding the APOL1 polypeptide, having a sequence that is correlated to the development of renal disease in a subject (see bridging paragraph of 8th and 9th col).  The specification discloses that APOL1 means a gene encoding wild type human apolipoprotein L1 of SEQ ID NO: 1 (see col.7, lines 3-5).  The specification teaches an example of pathogenic APOL1 is one that includes one or more mutations have been correlated with the development of renal disease, G1, G2, del6 and G3 disclosed in PCT/US2011/032924.  The specification teaches that expression of these risk variants accounts for most of increased risk of renal diseases such as hypertension associated kidney disease, focal segment glomerulosclerosis and HIV nephropathy in African-American population.  However, the specification does not describe other variants/mutations in APOL1 that correlates with the development of any type of renal disease.  
The specification teaches therapeutic RNA interference agents may be used to decrease the expression levels of pathogenic APOL1 polypeptide expression, and suggests such RNAi agents may include nucleic acid molecules with sequence that are complementary to sequences having at least 80%-100% identity to nucleic acid listed in Table 11 (see col.20, lines 40-54).  The specification states “preferably, the RNAi agents include sequences that are complementary to sequences present in APOL1 risk allele and that correspond to an increased risk of renal disease.  Accordingly, the RNAi agents can be used to down regulate or reduce expression of pathogenic APOL1 polypeptide, but will not substantially down regulate or reduce expression of common APOL1 polypeptides”(see col. 20, lines 55-61).  As such, the nucleic acid sequences of the RNAi agents not only requires sequence complementary to said non-pathogenic APOL1, but also sequence(s) directed to specific mutation associated with pathogenic APOL1.  However, the nucleic acid sequences listed in Table 1 are fragments of SEQ ID NO: 1, which encodes the non-pathogenic/wild type version of human APOL1. The specification does not provide any explanation how the wild type APOL1 polynucleotide or fragments thereof listed in Table 1 are able to target pathogenic APOL1 polypeptide to achieve the purpose of treating or reducing the likelihood of developing a renal disease as in the present claim 10.  
The state of prior art and the level of predictability in the art
The prior art at the time of filing is silent on a method of treating or reducing the likelihood of developing renal disease by using nucleic acid that decreases the level of a pathogenic APOL1 polypeptide.   With regard to APOL1 variants, Genovese et al (Science 2010, Vol.329, pages 841-845) describes APOL1 deletion mutants comprises C-terminal deletions, specifically N368/Y389 (G2), and S342/I384M (G1), which correlates increased risk of focal segmental glomerulosclerosis and hypertension-attributed end-stage kidney disease in African-American (see page 844 3rd col., lines 6-8). Genovese et al. teach that “our data suggests that APOL1 is performing a critical role in the kidney that is impaired in the setting of APOL1 variants, although toxicity of APOL1 variants remains a possibility.” (See page 845, 1st col., lines 1-4) Since it is unclear how sequence variation in APOL1 contributes to the pathogenesis of kidney disease, the possibility may be either loss of function or gain of function.  If the development of renal disease is due to loss of APOL1 performing a critical role in kidney, decrease the pathogenic AOPL1 polypeptide would not likely to be able to treat or reduce the likelihood of developing renal disease because it would not restore native APOL1 function.  Whether administering a nucleic acid molecule that decreases a pathogenic APOL1 function would treat or reducing the likelihood of developing a renal disease is thus unpredictable.  
In a recent review article written by inventors, Freidman (Clinical Journal of the American Society of Nephrology, 2021, Vol.16, pages 294-303) addresses the potential of using APOL1 as therapeutic target for renal disease, the article states: “developing therapeutic approaches to APOL1 kidney disease has some major challenges. There is no consensus about the mechanism of APOL1 kidney disease. It is unclear which domains within the APOL1 molecule would be most amenable to targeting. Even the cell types to which therapeutic molecules would need to be delivered in different manifestations of APOL1 kidney disease are not yet known.  Moreover, apolipoproteins may pose more challenges with respect to pharmacologic therapy than other types of molecules, such as receptor or kinases” (see page 300, 2nd col., 2nd paragraph).  In conclusion, Friedman states “the expanding tool kit for small molecule discovery, nucleic acid therapies, and gene modification are hopeful signs of progress to come. Our community eagerly awaits the day when nephrologicsts will be able to help their patients with targeted APOL1 therapy.”  It is apparent that even 10 years after the filing of the ‘355 patent, there is no consensus whether decrease a pathogenic APOL1 polypeptide level by nucleic acid molecules as claimed will provide treatment or reduce likelihood to developing renal disease. It is also apparent that there is no teaching from art for a pathogenic APOL1 correlated with renal disease other than G1, G2, del6 and G3 disclosed in the specification.  
Claim 10 encompasses a method of treating or reducing the likelihood of developing a disease comprising administering an inhibitory nucleic acid to a subject, including human being, wherein the inhibitory nucleic acid includes RNAi agents. With respect to therapeutic treatment using siRNA, Xu et al. (Asian Journal of Pharmaceutical Sciences, 2015, Vol.10, pages 1-12) teach “significant barriers still exist on the road to clinical applications of siRNA drugs, including poor cellular uptake, instability under physiological conditions, off-target therapy effects and immunogenicity.” (see abstract).  Specially, Xu et al. teach ApoB siRNA enjoying early success in preclinical trials was later terminated due to immune response in Phase I clinical trial.  In conclusion section, Xu states: “In recent years, siRNA drug development has experienced highs and lows. The attitude of big pharmaceutical company has also become over-optimistic…Once research into siRNA drug delivery systems makes a significant breakthrough, siRNA will occupy a strong position in the drug market.” (see page 10, 1st col., lines 16-28).  Based on the knowledge from the art at the time of filing, a skilled artisan would recognize that the successful application of inhibitory nucleic acid molecule for therapeutic purpose is based on trial and error, rather than routine experimentation.  As such, whether a particular kind of inhibitory nucleic acid molecule (e.g. pathogenic APOL1 siRNA) for treating a specific disease (e.g. renal disease) is unpredictable without specific teaching and guidance to overcome the challenges existed in the prior art.  
The amount of experimentation required to practice the invention
In view of the lack of sufficient teaching from prior art, a skilled in the art would have to rely on the teaching from the specification to overcome the art-recognized unpredictability and practice the claimed invention.  As discussed above, the specification does not teach a pathogenic APOL1 in addition to the G1, G2, del6 variant.  The specification does not provide any teaching regarding any inhibitory nucleic acid molecule that decreases the level of APOL1 variants in a subject specifically to treat or prevent renal disease as claimed.  Nor does the specification teaches how to overcome the hurdles recognized in prior art to deliver said nucleic acid molecule to a subject, including human, to achieve therapeutic effect of treating a subject having renal disease, or reducing the likelihood of developing renal disease.  A skilled artisan would have to engage in a large amount of experimentation to determine: 1) what type of renal disease may be preventable and/or treatable by reducing the expression level of a pathogenic APOL1 variants; 3) how to make nucleic acid molecules that target said pathogenic variant of APOL1 and deliver them effectively to a subject to treat or reducing the likelihood of developing renal disease.  At the time of filing of the ‘355 patent, with art recognized unpredictability, and lack of teaching from the specification, the amount of experimentation required to practice the claimed method would have been undue.  Therefore, the method claimed in claim 10 is not enabled at the time of filing.  
Regarding claims 11-13, the claims recite the nucleic acid molecule being RNAi molecule such as siRNA, shRNA, dsRNA or miRNA, and antisense oligonucleotide.  The claimed method of treating or reducing the likelihood of developing a renal disease using said RNAi molecules are not enabled for same reason as applied to claim 10.  
Regarding claims 14-16, 23 and 37, the claims further limit the nucleic acid molecule to comprise a sequence complementary to at least 15 contiguous nucleotides, 50 contiguous nucleotides or a portion set forth within SEQ ID NO: 1 and fragments thereof.  As indicated above, SEQ ID NO:1 encodes the human wild type APOL1 sequence, the specification fails to describe which fragment(s) of SEQ ID NO: 1 can decrease the level of a pathogenic APOL1 polypeptide as claimed.  As such, the claimed method of treating or reducing the likelihood of developing a renal disease using nucleic acid molecules comprises sequences complementary to fragment(s) of wild type APOL1 are not enabled.  
Regarding claims 17 and 18, the specification fails to describe nucleic acid molecules, including RNAi and antisense oligonucleotide, that have at least 85% or 90% sequence identity to any fragments of SEQ ID NO: 1, and also has mutations associated with APOL1 risk allele that decreases the level of said pathogenic APOL1 polypeptide.  As such, the claimed method of treating or reducing the likelihood of developing a renal disease using nucleic acid molecules having 85% or 90% homology with sequences complementary to fragment(s) of wild type APOL1 are not enabled.  
Regarding claims 19-22, the specification does not describe any nucleic acid molecule that can satisfy both requirement a) and b) of claim 17 for reasons discussed above in the 112 2nd paragraph rejection.  The specification does not teach any nucleic acid that has the claimed structure.  As such, the claimed method of treating or reducing the likelihood of developing a renal disease using said nucleic acid molecules are not enabled.
Regarding claim 24, the claim recites that the nucleic acid comprises a nucleotide sequence having at least 85% identity to a nucleotide sequence complementary to at least 15 contiguous nucleotides of SEQ ID NO: 1, and one or more mutation associated with APOL1 G1, G2, del6 or G3 mutation. Although the sequence of the specifically recited mutation is known, the specification does not teach whether a nucleic acid molecule comprises having 85% identity to at least 15 nucleotide of SEQ ID NO: 1 and one of the G1, G2, del6 or G3 mutation can decrease the level of a pathogenic APOL1 polypeptide specifically to treat or reduce the likelihood of an subject to develop renal disease.  As such, the claimed method is not enabled.  
Regarding claim 25 and 26, the claims recite the nucleic acid molecule decrease the level of pathogenic APOL1 expression by at least 20% or less than 70%.  The specification does not describe any nucleic acid molecules that has to this claimed function.  As such, the claimed method is not enabled.  
Regarding claims 27-30, the claims recite the nucleic acid molecule that decreases a level of pathogenic APOL1 is in a viral or non-viral vector, or in a pharmaceutically acceptable excipient.  However, the specification does not teach a composition that comprises a nucleic acid molecule comprised in a vector or pharmaceutically acceptable excipient as claimed that could treat or reduce the likelihood of developing a renal disease.  As such, the claimed method is not enabled.  
Regarding claim 31, the claim comprises a step of delivering the nucleic acid composition to a cell of the subject and reduces the expression of the pathogenic APOL1 in the cell.  The specification does not teach any nucleic acid molecule being delivered to a cell of subject to decrease the expression of a pathogenic APOL1 polypeptide. As such, the claimed method is not enabled.  
Regarding claims 32-33, the claim recites treating human subject, African or Hispanic ancestry, for renal disease, by delivering a composition that comprises a nucleic acid molecule that decreases pathogenic APOL1 polypeptide level to the subject.  The specification does not teach any nucleic acid molecule being delivered to a human subject of African or Hispanic ancestry, to decrease the expression of a pathogenic APOL1 polypeptide. As such, the claimed method is not enabled.  
Regarding claim 34, the claim recites a number of different types of renal diseases to be treated by a nucleic acid molecule that decreases a pathogenic APOL1 polypeptide, and claim 35 further limits the disease to FSGS or ESKD.  The specification does not teach any nucleic acid molecules that decreases a pathogenic APOL1 for the treatment of renal diseases as claimed.  As such, the claimed method is not enabled.  
Regarding claim 36, the claim recites that the nucleic acid molecule comprises a locked nucleic acid (LNA).  The specification does not teach any nucleic acid molecules that comprises a LNA that can reduce a pathogenic APOL polypeptide to treat or reduce the likelihood of developing a renal disease.  As such, the claimed method is not enabled.  
Regarding claim 38, the claim recites the subject being treated is homozygous for at least one APOL1 risk allele.  The specification does not teach any nucleic acid that decreases the expression of a pathogenic APOL1 in a subject having homozygous APOL1 risk allele, and provide treatment or reduce the likelihood for said subject to develop renal disease.  As such, the claimed method is not enabled.  
Claims 10-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For reasons discussed in the above enablement rejection, the instant application has not provided a sufficient description showing possession of the necessary structural characteristics of the nucleic acid sequences that are specific to pathogenic APOL1. The specification has not disclosed correlation between the function and structure of the nucleic acid sequences to show that applicant was in possession of the nucleic acid molecules that are administered to a subject to treat or reduce the likelihood of developing a renal disease.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777.  The examiner can normally be reached on M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELINE X QIAN/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        

/Padmashri Ponnaluri/Patent Reexamination Specialist, CRU3991  

/Jean C. Witz/Supervisory Patent Reexamination Specialist, CRU3991  



    
        
            
        
            
        
            
    

    
        11 The nucleic acid sequences in Table 1 are fragments of wild-type APOL1 nucleic acid sequence known in the art.